Citation Nr: 1244029	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-23 262	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a prostate disability, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for residuals of a right leg injury, to include a gunshot wound.

5.  Entitlement to service connection for hypertension (HTN), to include as due to exposure to Agent Orange.

6.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder (MDD) and/or posttraumatic stress disorder (PTSD) with associated sleep impairment.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disorder.

8.  Entitlement to a disability rating in excess of 10 percent for right great toe fracture with degenerative osteoarthritis.

9.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to November 1957 and from February 1958 to July 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board observes that the Veteran, on his May 2010 VA Form 9, requested a video conference hearing before a member of the Board.  However, in correspondence received in July 2012, his attorney withdrew the hearing.

The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include MDD and PTSD with associated sleep impairment, was initially characterized as two separate issues of entitlement to service connection for PTSD and for sleep problems.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  As such, the Board finds that the Veteran's psychiatric conditions and symptoms are properly characterized as one issue.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a psychiatric disorder and for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal of the issues of entitlement to service connection for hypertension, sleep apnea, prostate disability and for right and left leg disabilities, as well as his claims for increased disability ratings for his service-connected residuals of a right great toe fracture with degenerative osteoarthritis and for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for the issues of entitlement to service connection for hypertension, sleep apnea, prostate condition, right leg and left leg disabilities, as well as for increased disability ratings for service-connected residuals of a right great toe fracture with degenerative osteoarthritis and bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal with regard to the issues of entitlement to service connection for both legs, sleep apnea, a prostate condition, hypertension, as well as claims for increased disability ratings for residuals of a right great toe fracture and for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed.


ORDER

The appeal for issues of service connection for both legs, sleep apnea, a prostate condition, hypertension, as well as for increased disability ratings for residuals of a right great toe fracture and for bilateral hearing loss is dismissed.


REMAND

The Veteran asserts that he is entitled to service connection for a psychiatric disorder, currently diagnosed as MDD, and sometimes diagnosed as PTSD.  Although a June 2012 VA examiner determined that the Veteran did not meet the diagnostic criteria for a PTSD diagnosis and diagnosed MDD, the examiner did not provide an etiological opinion with regard to the MDD diagnosis.  The Board therefore finds that the Veteran should be provided another VA examination.

When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.); Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board finds that the issue of whether the Veteran's psychiatric disorder is service-connected could significantly impact his current appeal with regard to the issue of entitlement to service connection for ED.  The Board therefore finds these issues to be inextricably intertwined.  Therefore, the RO must first resolve whether service connection for a psychiatric disorder is warranted prior to further appellate action on the claim for service connection for ED.

With regard to the Veteran's claim for service connection for ED, the Board notes that the Veteran contends that his ED is either caused by or aggravated by his psychiatric disorder.  Although several VA treatment records identify the Veteran's ED as having an organic origin, January 2010 and February 2010 treatment records note a diminished libido with use of antidepressant medication.  Should service connection be granted for a psychiatric disorder, the Veteran should be afforded an appropriate examination to determine the nature and etiology of his ED, to include whether this condition was either caused or aggravated by his psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After physically or electronically associating any pertinent, outstanding records with the claims folder, return the claims files to the February 2012 VA psychiatric examiner.  If that examiner is not available, the claims files should be referred to another psychiatric examiner.  The examiner should review the record in its entirety and provide another opinion regarding the current nature and etiology of any psychiatric disorder found to be present, to include MDD.  Specifically, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's current psychiatric disorder, to include MDD, is related to or had its onset during the Veteran's service.  

In offering these impressions, the examiner must acknowledge and discuss the Veteran's report as to the history and onset of his psychiatric problems and the findings and conclusions set forth in the September 2008 report prepared by Dr. William R. Reid.

A complete rationale for all opinions expressed and conclusions reached should be set forth in a legible report.  

Furthermore, if it is necessary to re-examine the Veteran to provide the requested opinion, that should be arranged.  

2.  If, and only if the above-examiner determines that the Veteran's psychiatric disorder is etiologically related to his service, provide the Veteran with an appropriate VA examination to determine the current nature and etiology of any ED found to be present.  All necessary studies or tests should be accomplished.  The examiner should review the evidence in the claims folders, including the January 2010 and February 2010 histories regarding his ED and acknowledge such review in the examination report.  Based on the medical findings and a review of the claims folder, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any ED is causally related to or aggravated by the Veteran's diagnosed psychiatric disorder.  

3.  Then readjudicate the Veteran's claims for service connection for a psychiatric disorder, to include MDD and/or PTSD with sleep impairment and for ED, to include as secondary to a service-connected psychiatric disorder, if applicable.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


